DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application No. 13/333,242 and 15/010,080, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Claim 1 requires the advancement of a tubular assembly into an opening within a portion of a valve.  It does not appear the prior art applications disclose this particular placement of two tubular assemblies.  The prior applications do disclose the use of a two tubular assemblies (devices 720 and 721) that each comprise proximal and distal wings in an expanded shape to modify the shape of a heart in order to repair a mitral valve (2010)(see especially Figure 24; [0109]).  The method of Figure 24 involves the passage of the tubular assemblies through the valve (2016), but the tubular assemblies are not advanced into first and second openings within first and second portions of the valve.  Rather, the tubular assemblies are implanted at locations remote from the valve (2016) along the wall (2014) of the heart and within the septum (2006) [0109].  The valve is not directly engaged by the tubular assemblies (720/721).  Rather, the shape of the valve is modified by tension on the tethers (760 and 761) [0109].  The specification lacks any mention of positioning/expanding/implanting an occlusion device within a portion of a valve.  
Further in regards to claim 8, the specification does not specify a tubular assembly positioned within an annulus of a valve.
While claims 1-19 refer to an implantable device as a “tubular assembly”, the term “occlusion device” is only used in the specification.  Although the term “tubular” is used to describe components of the occlusion device, the specification lacks antecedent basis for the term “tubular assembly.” 
This application repeats a substantial portion of prior Application No. 13/333,242 and 15/010,080, filed 12/21/011 and 1/29/2016 respectively, and adds disclosure not presented in the prior applications. Because this application names the inventor or at least one joint inventor named in the prior applications, it may constitute a continuation-in-part of the prior applications. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the positioning of a first tubular assembly and a second tubular assembly within first and second portions of a valve, as required by claim 1, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive in regards to the current claimed invention, as it was directed towards other embodiments.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
the originally filed specification does not disclose a first tubular assembly advanced into a first opening within a first portion of a valve or a second tubular assembly advanced into a second opening within a second portion of a valve, as required in claim 1. Rather, the tubular assemblies are implanted at locations remote from the valve (2016) along the wall (2014) of the heart and within the septum (2006) ([0109]; Figure 24).  
Claims 10-11 recite an elongate guide tube but this element (70 in Figure 7-11B) is only disclosed in relation to embodiments of an expandable device configured for occlusion of an opening (see description of “guide tip” at [0079]).  Therefore, it appears the specification lacks sufficient description of a guide tube in combination with the “tubular assemblies” which act as suture anchors of claim 1. 
Claims 12-15 recite that a puncture creating tool creates an opening through the wall of the heart.  While other mutually exclusive procedures do disclose the creation of an opening in the wall of the heart (see Figures 18-23), this step is not disclosed in combination with the method of Figure 24 having two suture anchors that are drawn together.  The method of Figures 18-21 relates to an alternative method in which a single suture extends through an openings in the septum wall (2006) and is anchored at each end to two walls (2002 and 2014) of the heart [0103-0105]. The method of Figures 22-23 relates to an alternative method involves a single suture (660) tensioned between a single anchor (620) placed in the wall of the heart and the septum (2006) [0107].  Therefore, the specification appears to lack sufficient description of the formation of an opening in the wall of the heart in combination with the steps of claim 1.
Claims 17 and 19 recite advancing the tubular assemblies through a blood vessel, but the specification appears to lack description of this step in combination with the steps of claim 1.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 requires the first tubular assembly and second tubular assembly to be inserted within first and second portions of a valve.  This renders the claim indefinite, as the specification discloses the tubular assemblies are implanted at locations remote from the valve (2016) along the wall (2014) of the heart and within the septum (2006) ([0109]; Figure 24).  Therefore, it is unclear what anatomy Applicant considers to be first and second “portions of a valve”, i.e. leaflets.  For example, it is unclear what structure of valve into which the first and second tubular assemblies are positioned, as this arrangement is neither illustrated nor explicitly disclosed in the specification.  
Claim 1 is further indefinite for reciting the second tubular assembly is positioned within a second opening of a second portion of a valve.  Further, a heart valve typically only has a single central opening.  Therefore, the recitation of a second opening of the valve renders the claim indefinite.  It is unclear whether Applicant is attempting to claim that second opening is formed in the valve during the procedure and/or formed by the insertion of the tubular assembly, or whether the second opening is a naturally occurring structure of the valve.
Claims 5 and 7 recite “… the first torsional force…” and “…the second torsional force…” but these recitations lack proper antecedent basis since they are recited in the alternative in claims 4 and 6. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 6, 8, 9, 16, and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over USPAP 2008/0228267 (Spence et al.) in view of USPAP 2008/0035160 (Woodson et al.).
Spence discloses a method of tightening a heart valve that comprises the steps of applying suture anchors (102, 112 and 122) at various locations within annulus tissue (40) of a heart valve (20) (see especially Figures 1-8 and 22).  During the insertion of each of the three suture anchors (102, 112, and 122), tension is applied in order to expand the suture anchor to form proximal wings and distal wings (108 in Figure 14; [0070-0072).  Tension is applied to each of the sutures (106, 116 and 126) extending from a suture anchor to pull the suture anchors, and thus the attached tissue, closer to one another, such that the valve is tightened (see Figure 17 & 22; [0073-0074; 0081]).   
Spence fails to disclose that each of the suture anchors is a tubular assembly having an elongate body with a first inner tube extending partially therethrough.   Woodson discloses a variety of alternative suture anchors and teaches an embodiment in Figures 17A-B that comprises a tubular body that is expanded to form proximal and distal wings (110 and 112).  The device includes an inner tube (28) extending partially therethrough (see description of tether 28 in [0157]).  Forces are applied to the anchor through the tether (28) and a delivery tool (102) to expand the anchor [0157].  One of ordinary skill in the art at the time the invention was made would have found it obvious to substitute the suture anchors of Spence with the tubular suture anchor taught by Woodson in Figures 17A-B, as the modification merely involves the substitution of one known suture anchor for another according to known methods that obtains a predictable result of anchoring the sutures to desired tissue.   
Claim 2: tension is applied to each of the sutures (106, 116 and 126) extending from a suture anchor to pull the suture anchors, and thus the attached tissue, closer to one another, such that the valve is tightened (see Figure 17 & 22; [0073-0074; 0081]).   
Regarding claim 3: a lock (132) is slid along the sutures to induce tension to thereby pull the first and second tubular assemblies toward each other [0073].  
Regarding claims 4 and 6: Both Spence and Woodson disclose a compressive force is applied to the suture anchors to expand them. 
Claim 8: the valve portions are portions of the annulus (40) (Fig 22).  
Claim 9: the location of the suture anchors can be described as “portions of the valve leaflet” 
Claim 16: a puncture tool (60a, 62a, 64a) creates an opening in the annulus tissue (Figure 10 and [0069]).
Claim 18: a puncture tool (60a, 62a, 64a) creates an opening in the annulus tissue (Figure 10 and [0069]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WEBB ALEMAN whose telephone number is (571)272-5749. The examiner can normally be reached M-Thurs 8am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SARAH W ALEMAN/Primary Examiner, Art Unit 3771